Name: Commission Regulation (EEC) No 3519/86 of 18 November 1986 amending Regulation (EEC) No 1065/86 determining the mountain areas in which the premium for goatmeat producers is granted
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  regions and regional policy
 Date Published: nan

 20. 11 . 86 Official Journal of the European Communities No L 325/17 COMMISSION REGULATION (EEC) No 3519/86 of 18 November 1986 amending Regulation (EEC) No 1065/86 determining the mountain areas in which the premium for goatmeat producers is granted the case of all these mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 5 (1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 The following points 3 and 4 are hereby added to Article 1 of Regulation (EEC) No 1065/86 : *3 . Spain : All the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC other than the areas referred to in Annex III to Regulation (EEC) No 1837/80. 4. Portugal : All the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC other than the areas referred to in Annex III to Regulation (EEC) No 1837/80.' whereas the second indent of the first subparagraph of paragraph 5 (1 ) of Regulation (EEC) No 1837/80 provides for the grant of a premium in order to offset, to the extent necessary, the income lost by goatmeat producers in mountain areas within the meaning of Article 3 (3) of Council Directive 75/268/EEC (3), other than the areas specified in Annex III to Regulation (EEC) No 1837/80, provided that it is established that the production of those areas meats the two criteria set out in the second indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1837/80 ; Whereas Commission Regulation (EEC) No 1065/86 (4) determined the said mountain areas as regards the Member States of the Community as constituted at 31 December 1985 ; whereas, as regards Spain and Portugal, the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC having been fixed by Council Directives 86/466/EEC (*) and 86/467/EEC (*), the areas of the said Member States in which the premium for goat ­ meat producers may be granted should be determinded ; whereas it has been established that the criteria laid down in the second indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1837/80 have been satisfied in Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the marketing year which begins in 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 82, 27. 3 . 1986, p . 3 . 0 OJ No L 128, 19 . 5. 1975, p . 1 . 0 OJ No L 97, 12. 4. 1986, p . 25. 0 OJ No L 273, 24. 9 . 1986, p . 104. fÃ ³ OJ No L 273, 24. 9 . 1986, p . 173 .